DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 & 14 are allowable. The restriction requirement between Species I-VIII, as set forth in the Office action mailed on 07/23/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/23/2020 is withdrawn.  Claims 3-7, 11, 15-16, 18-19 directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 05/05/2022.
The claims of the application have been amended as follows: 

1.         (Currently Amended)   An air damper assembly for an air duct, the air duct having an interior wall, the air damper assembly comprising:
an airflow member having a first peripheral edge;
a plurality of flexible projections spaced at least partially around and extending from the first peripheral edge, the plurality of flexible projections providing a plurality of airspaces between adjacent ones of the plurality of flexible projections at least partially around the first peripheral edge;
a gasket having a second peripheral edge;
an axle assembly 
a first damper plate having a third inward second 
wherein the axle assembly is coupled to the first damper plate; and 
wherein the plurality of flexible projections flex during rotation of the airflow member between the fully closed position and a partially closed position such that a size of one of the plurality of airspaces varies to control a portion of the flow of the fluid through the air duct.

5. 	(Currently Amended) The air damper assembly of claim 1, wherein the is configured to contact the interior wall of the air duct when the airflow member is in the fully closed position.

11. 	(Currently Amended) The air damper assembly of claim 1, wherein the axle assembly comprises a shaft member configured to be fastened to the damper plate 

14.        (Currently Amended)  A method of controlling a flow of fluid through an air duct, the method comprising:
receiving a target airflow setpoint;
receiving an airflow measurement from a pressure sensor;
generating a command to rotate an airflow member about an axis to a position setpoint between a fully open position and a fully closed position based at least in part on the target airflow setpoint and the airflow measurement, wherein the airflow member has a first peripheral edge and a plurality of projections spaced at least partially around and extending from the first peripheral edge, the plurality of projections increasing in length from the first peripheral edge at increasing distances from the axis, wherein the airflow member is coupled to a damper plate having a second peripheral edge, wherein a gasket is placed on the damper plate, the gasket having a third peripheral edge disposed second 
driving the airflow member to the position setpoint.

20.     (Currently Amended)     A method of providing an air damper assembly for an air duct, the air duct having an interior wall, comprising:
providing an airflow member having a first peripheral edge;
providing a damper plate having a second peripheral edge, the damper plate coupled to the airflow member;
providing a gasket having a third peripheral edge disposed radially outward from the second peripheral edge;
providing a plurality of projections between the airflow member and the air duct, the plurality of projections extending from the first peripheral edge and gradually increasing in length from a minimum to a maximum, the length being from the first peripheral edge
providing an axle assembly fixedly coupled to the damper plate 
wherein [[the]] a first projection of the plurality of projections has a length equal to the minimum is disposed adjacent the axis. 
 
21.	(Cancelled)

24. 	(Currently Amended) The air damper assembly of claim 1, wherein:
a first flexible projection of the plurality of flexible projections is centered on a first axis; and
a second flexible projection of the plurality of flexible projections is centered on a second axis that is angularly offset from the first axis.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air damper assembly as recited in Claim 1 specifically:
the arrangement and functionality of the airflow member, the gasket, and the first damper plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 14 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a method of controlling a flow of fluid through an air duct as recited in Claim 14 specifically:
the arrangement and functionality of the airflow member, the gasket, and the damper plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of the method of providing an air damper assembly for an air duct as recited in Claim 20 specifically:
the arrangement and functionality of the airflow member, the gasket, and the damper plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762